Citation Nr: 0310200	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  01- 09 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


REMAND

The veteran served on active duty from April 1941 to May 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

The Board undertook additional development of the evidence in 
this case pursuant to 38 C.F.R. § 19.2(a)(2).  VA outpatient 
records dated from January 2002 to February 2003 were 
obtained and a VA examination was conducted in April 2003

Since undertaking the development, the United States Court of 
Appeals for the Federal Circuit (Court) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated 38 
C.F.R. §19.9(a)(2), and 38 C.F.R. § 19.9(a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, 7316 (Fed. Cir. May 1, 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of the right to have new evidence 
initially considered by the RO.  No waiver has been obtained 
in this case. 

In light of the Court's decision, the case must be remanded 
to the RO for review of the evidence developed by the Board 
and readjudication of the appellant's claim.  The RO must 
assure that any appropriate development is undertaken in this 
case.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159(2002).

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


